Title: Gulian C. Verplanck to James Madison, 2 March 1831
From: Verplanck, Gulian C.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Washington
                                
                                March 2nd,
                            
                        
                        
                        Mr Verplanck presents his respects to Mr Madison and requests his acceptance on behalf of the artists and
                            authors of the publication of a copy of the proof impressions of the first number of the American Landscape.
                        Mr. Verplanck takes the occasion to say that his father who was a representative from New York during the
                            whole of Mr Jefferson’s administration & one of its staunchest supporters & who still enjoys great health
                            & activity, frequently expresses his kind & warm recollections of Mr Madison & still more so of
                            Mrs Madison.
                        
                            
                                
                            
                        
                    